Citation Nr: 0107633	
Decision Date: 03/14/01    Archive Date: 03/21/01	

DOCKET NO.  95-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1992, for a 100 percent evaluation for somatoform pain 
disorder with residuals of low back pain.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1979 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

An August 1996 Board decision found that there was not clear 
and unmistakable error in RO decisions prior to May 1994 and 
denied an effective date prior to November 9, 1992, for the 
assignment of a 100 percent evaluation for the veteran's 
service-connected somatoform pain disorder with residuals of 
low back pain.  

The veteran appealed the Board's August 1996 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court affirmed the Board's decision holding that there 
was not clear and unmistakable error in RO decisions prior to 
May 1994, but vacated and remanded the Board's decision with 
respect to the claim of entitlement to an effective date 
earlier than November 9, 1992 for the award of a 100 percent 
evaluation for the veteran's service-connected somatoform 
pain disorder with residuals of low back pain.

In a January 2000 decision the Board granted an earlier 
effective date of September 3, 1992 for a 100 percent 
evaluation for the veteran's service-connected somatoform 
pain disorder with residuals of low back pain.  The veteran 
appealed this decision to the Court.  A June 2000 order of 
the Court granted a joint motion for remand, vacating and 
remanding that portion of the Board decision that denied an 
effective date earlier than September 3, 1992 for the award 
of a 100 percent rating for the veteran's service-connected 
somatoform pain disorder with residuals of low back pain.  
Copies of the Court's orders and the joint motion for remand 
have been included in the veteran's claims file.  


FINDINGS OF FACT

1.  A September 1991 RO decision granted an increase in the 
evaluation assigned for the veteran's service-connected 
residuals of low back pain from 20 percent to 40 percent, 
effective August 16, 1991; the veteran did not appeal that 
decision and it is final.  

2.  The veteran next filed to reopen his claim for an 
increased rating for his service-connected residuals of low 
back pain on November 9, 1992; it is not factually 
ascertainable that the veteran's service-connected somatoform 
pain disorder with residuals of low back pain increased in 
severity prior to September 3, 1992, and within one year 
prior to November 9, 1992.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 3, 
1992, for a 100 percent evaluation for somatoform pain 
disorder with residuals of low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5293 (2000), (Diagnostic Code 9505 prior to 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this regard, the Board observes 
that the veteran in this matter is currently represented by 
an attorney and has been represented by an attorney since 
July 1997.  The veteran's attorney submitted additional 
argument dated November 21, 2000, subsequent to the enactment 
of the Veterans Claims Assistance Act, that was signed into 
law on November 9, 2000.  This new legislation provides that 
the VA has a duty to notify the claimant and his 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim.  The Board observes that this 
issue has twice been before the Court with a Court order, in 
the first instance, and a joint motion, in the second 
instance, providing guidance with respect to what could 
substantiate entitlement to an earlier effective date, i.e., 
review to determine if any prior informal claim exists.  With 
consideration that the Court order, in the first instance 
vacating and remanding the Board's decision with respect to 
an earlier effective date, did so at the request of the VA 
Secretary's brief, served in April 1998, and the VA Secretary 
joined in the joint motion, in the second instance, the Board 
concludes that the VA has complied with the new legislation 
in informing the veteran and his representative of what 
information might substantiate his claim.  Further, since the 
veteran is represented by an attorney, and the attorney has 
presented argument that is dated subsequent to the enactment 
of the Veterans Claims Assistance Act of 2000, and the 
attorney has not entered any objection regarding any failure 
by VA to comply with the Veterans Claims Assistance Act of 
2000, or provided any additional information that could be 
used to obtain further relevant evidence, the Board concludes 
that VA has complied with the Veterans Claims Assistance Act 
of 2000.  

Remands by the Court, in this matter, have essentially been 
for the two-fold purpose of providing the Board an 
opportunity to review the entire record and determine if an 
increase in the veteran's disability is ascertainable in the 
year prior to when he filed his claim on November 9, 1992, 
and to determine whether there are outpatient or hospital 
examination reports or reports of admission to a VA or 
uniform services hospital that may be accepted as the date of 
receipt of an informal claim for increased benefits.  See 
page 13 of the Secretary's brief and page 3 of the Court's 
order in Vet. App. No. [citation redacted] and page 4 of the joint remand 
in Vet. App. No. [citation redacted].  38 U.S.C.A. §§ 5101(a); 5110(a), 
(b)(2) (West 1991); 38 C.F.R. §§ 3.151(a), 3.157, 
3.400(o)(1)(2); Hazan v. Gober, 10 Vet. App. 511 (1997).  

In the argument submitted by the veteran in November 2000 it 
is asserted, at page 6, that the veteran's service-connected 
somatoform pain disorder with residuals of low back pain was 
100 percent disabling on and continuing from November 9, 
1991.  It is further asserted, at page 10, that the veteran 
is entitled to a 100 percent rating effective from August 
1990, one year prior to an August 1991 VA examination.  It is 
also requested, at page 10, that the Board review all 
evidence of record in an attempt to identify any informal 
claims filed between 1982 and 1992, based upon 38 C.F.R. 
§ 3.157(b), and assign an effective date in accordance 
therewith.  The record reflects that the veteran's attorney 
requested a copy of the veteran's complete claims folder in 
July 1997 and was provided a copy of the complete claims 
folder in August 1997.  Neither the veteran nor his attorney 
has indicated the possibility of the existence of any 
additional VA or private medical records, other than those 
included in the veteran's claims file, and the Board is 
unaware of the existence of any additional VA or private 
medical records.

Once a formal claim for compensation has been allowed 
38 C.F.R. § 3.157(b)(1) provides in pertinent part that the 
date of a VA outpatient or hospital examination or the date 
of admission to a VA or uniform services hospital will be 
accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.  

A careful and thorough review of the record reflects that, in 
each instance, following a VA examination or hospitalization 
a rating action was undertaken.  See VA examinations dated in 
February 1982, March 1984, January 1987, April 1989, and 
August 1991, as well as a report relating to VA 
hospitalization from December 1985 to January 1986.  In 
response to each of these examinations and hospitalization 
see rating decisions dated in April 1982, April 1984, April 
1986, April 1987, May 1989, and September 1991.  Since, in 
each instance, there was a RO decision following VA 
examinations and hospitalizations, each of these informal 
claims has been finally adjudicated and the referenced RO 
decisions are final.  

During the period from 1982 to 1991 the veteran also 
submitted written statements reflecting his claim for an 
increased evaluation for his service-connected disability.  
In September 1988 he submitted a private treatment record.  
However, again, in each instance that he submitted a 
statement indicating a desire to claim an increase in 
benefits a RO decision was issued.  This was also the case 
following the submission of the private treatment record in 
September 1988.  See an October 1988 RO decision with notice 
to the veteran. 

On the basis of the above analysis the record does not 
contain any formal or informal claims dated prior to the 
September 1991 rating decision that remained pending after 
that decision and the record does reflect that each and every 
claim filed prior to the September 1991 RO decision was 
adjudicated.  Therefore, a preponderance of the evidence is 
against the assignment of an effective date prior to 
September 3, 1992, for a 100 percent evaluation for the 
veteran's service-connected somatoform pain disorder with 
residuals of low back pain on the basis of a pending claim 
that was filed prior to September 1991.  This analysis 
addresses the argument that the veteran is entitled to a 
100 percent evaluation from August 1990 on the basis that 
this is one year prior to the August 1991 examination that 
would have constituted an informal claim since the September 
1991 RO decision has finally adjudicated the August 1991 
informal claim.  

The first communication, following the September 1991 RO 
decision, that indicates a desire to claim an increase in the 
evaluation assigned the veteran's service-connected 
disability is a communication from the veteran's then 
representative, received November 9, 1992.  Since this is the 
first claim received from the veteran following the November 
1991 RO decision and there is no evidence that the veteran 
received VA hospitalization or inpatient or outpatient 
examination during the period from September 1991 to 
November 9, 1992, or otherwise any evidence that would 
indicate that an informal or formal claim was filed during 
this period, a preponderance of the evidence is against a 
finding that the veteran is entitled to the assignment of an 
earlier effective date for the 100 percent evaluation for his 
service-connected somatoform pain disorder with residuals of 
low back pain on the basis of any claim filed prior to 
November 9, 1992.  In this regard, the Board observes that 
the veteran has submitted records relating to private medical 
care that are dated prior to November 9, 1992, but these 
records were not received prior to that date.  As noted, the 
date of receipt of evidence from private physicians or lay 
persons is the date of claim and not the date of the 
treatment.  38 C.F.R. § 3.157(b)(2).  

Finally, with respect to VA treatment records dated from 1982 
to 1986, and received subsequent to the September 1991 RO 
decision, none of these records reflect that they pertain to 
the admission of the veteran to a VA hospital or that they 
represent an outpatient or hospital examination.  Therefore, 
they do not constitute informal claims under the provisions 
of 38 C.F.R. § 3.157(b)(1).  Further, these records do not 
indicate an intent to apply for an increased rating.  
38 C.F.R. § 3.155.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his service-connected 
disability was received on November 9, 1992, the general 
rule, as provided at 38 C.F.R. § 3.400(o)(1), is that the 
effective date of the award of an increased evaluation is the 
date of the veteran's claim, November 9, 1992, or the date 
entitlement is shown, whichever is later.  The veteran has 
been awarded a 100 percent evaluation effective September 3, 
1992.  Therefore, the focus of the Board's review at this 
time is whether it is factually ascertainable that the 
veteran experienced an increase in his service-connected 
disability prior to September 3, 1992, and within the year 
prior to November 9, 1992.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997), holding that "38 U.S.C. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase)."  Therefore, in 
order to be assigned an effective date prior to September 3, 
1992, for a 100 percent evaluation for his service-connected 
disability, it must be factually ascertainable that the 
veteran's disability underwent an increase prior to 
September 3, 1992, and within the year prior to November 9, 
1992.  In determining whether or not an increase was 
factually ascertainable prior to September 3, 1992, and 
within the year prior to November 9, 1992, the Board will 
review the entirety of the evidence of record.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 
442 (1999).

Under Diagnostic Code 9505, in effect during the year prior 
to November 9, 1992, a 100 percent evaluation was warranted 
if the veteran was shown to be totally isolated in the 
community, or exhibit total incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or be demonstrably unable to obtain or retain employment.  He 
only needed to meet one of these criteria to be awarded a 
100 percent evaluation.  Johnson v. Brown, 7 Vet. App. 95 
(1994).  The maximum schedular evaluation available under 
Diagnostic Code 5293 was 60 percent for pronounced 
intervertebral disc syndrome where there were persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
An extraschedular evaluation could be assigned under 
38 C.F.R. § 3.321(b)(1) if the case presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

A review of the reports of VA examinations from February 1982 
through August 1991 reflect the ongoing chronic nature of the 
veteran's service-connected low back disability and an 
increase in symptomatology related to his service-connected 
low back disability.  The report of a January 1987 VA 
examination reflects that the veteran had attempted to set up 
his own business cleaning rugs, but using a vacuum had 
aggravated his back.  The report reflects that he planned to 
return to school.  The reports of April 1989 and August 1991 
VA examinations reflect increasing symptoms with respect to 
the veteran's back and the August 1991 VA examination report 
indicates that the veteran was somewhat depressed.  

A February 1991 report of psychological evaluation by P. K., 
Ph.D., a private psychologist, received in January 1993, 
reflects that the veteran "continues to demonstrate that he 
can readily decompensate."  The report reflects that the 
veteran indicated that he managed duplexes owned by his 
mother, in exchange for rent, and that his modest income had 
been its highest in 1989 when he was selling framed copies of 
a self-authored poem.  A September 3, 1992 statement from the 
same private psychologist, received in January 1993, reflects 
that the veteran's mental and emotional impairment had 
precluded him from performing any job on a continued and 
sustained basis since at least October 1985.  An August 1994 
statement from the private psychologist reflects that the 
veteran has "essentially the same kind of somatoform disorder 
now that he had some 13 years ago."  

The record contains evidence received from the Social 
Security Administration reflecting that, in April 1982, the 
veteran's claim for disability benefits was denied and that, 
in September 1992, his claim for disability benefits was 
granted effective October 2, 1985. 

Although the reports of VA examinations, hospitalization, and 
treatment, in the mid to late 1980's, do not indicate that 
the veteran was unemployable as a result of his service-
connected disability, the reports and September 3, 1992 
statement from the private psychologist, P. K., as well as 
the Social Security Administration determination support a 
finding that the veteran was unemployable as a result of his 
somatoform disorder from approximately October 1985.  

On the basis of the above analysis there is competent medical 
evidence both for and against a finding that the veteran's 
service-connected disability increased in severity in 
approximately 1985 to such an extent that would result in his 
unemployability.  However, there is no competent medical 
evidence that would support a finding that the veteran's 
service-connected disability increased in severity prior to 
September 3, 1992, and within the year prior to November 9, 
1992.  With consideration that there is no competent medical 
evidence supporting a finding that it is factually 
ascertainable that an increase in the severity of the 
veteran's service-connected somatoform pain disorder with 
residuals of low back pain occurred prior to September 3, 
1992, and within the year prior to November 9, 1992, and 
competent medical evidence supporting a finding that the 
veteran's service-connected somatoform pain disorder with 
residuals of low back pain increased in severity to a degree 
that the veteran was unemployable in approximately 1985, a 
preponderance of the evidence is against a finding that it is 
factually ascertainable that the veteran's service-connected 
somatoform pain disorder with residuals of low back pain 
increased in severity prior to September 3, 1992, and within 
the year prior to November 9, 1992.  Therefore, since an 
increase in disability did not occur prior to September 3, 
1992, and within the year prior to November 9, 1992, the 
general rule of 38 C.F.R. § 3.400(o)(1) is for application 
and an effective date prior to September 3, 1992 is not 
warranted.  Harper at 126-27.  Accordingly, the argument that 
the veteran's service-connected somatoform pain disorder with 
residuals of low back pain was 100 percent disabling and 
continuing from November 9, 1991 fails because it does not 
even allege a factually ascertainable increase in the 
service-connected disability prior to September 3, 1992, and 
within the year prior to November 9, 1992.  Id.  


ORDER

An effective date prior to September 3, 1992, for a 
100 percent evaluation for somatoform pain disorder with 
residuals of low back pain is denied.   



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

